Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 5/4/21.  Applicant’s arguments have been considered but are not persuasive.  Claims 1-4, 7, 8, 11-14 and 18-22 are pending.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
Claims 1-4, 7, 8 and 11-14 are directed toward “An electrode body”.  Claims 18 and 19 are directed toward “An electrode”.  Claims 21 and 22 are directed toward “A plate for separating adjacent battery cells”.  Therefore, limitations directed toward “an electrolyte” are not given patentable weight because the electrolyte does not further limit the structure of the claimed “electrode body”, “electrode” or “plate”.  Claim 21 recites “for separating adjacent battery cells in a battery stack”, “for a catholyte” and “for an anolyte”, which are an intended use limitations that are not given patentable weight.  	Examiner further notes the limitation “via additive manufacturing” in the presently claimed invention is a product by process limitations that, in the absence of unexpected results, is not given patentable weight.  
Claims 1 and 18 have been amended to recite “so that electrolyte flowing through an individual electrolyte pathway flows as a fluid column”, which is not given patentable weight.  The electrolyte does not further limit the structure of the electrode body or electrode of the present claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 11-14 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) each flow channel having a shape that is helical, forming plural helical electrolyte pathways (Figure 5B), 2) each flow channel having a shape that is X-cross, forming plural X-cross electrolyte pathways (Figure 7B), or 3) each flow channel having a shape that is post-type, forming plural post-type electrolyte pathways (Figure 8B) does not reasonably provide enablement for each flow channel having a shape that is serpentine, forming plural serpentine electrolyte pathways (Figure 6B).  Furthermore, the specification does not enable “any one or combinations” of the claimed shape of each flow channel.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Figure 6B depicts a single electrolyte flow path.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 8, 11-14 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites each flow channel has a shape “forming plural…electrolyte pathways”, which is indefinite.  It appears the “plural” electrolyte pathways are the claimed “first electrolyte pathway” and “second electrolyte pathway’.  It is improper to use multiple claim terms to refer to the same claimed element.  All instances of “forming plural” “electrolyte pathways” lack proper antecedent basis in the claim.
Claim 1 recites “each electrolyte pathway” and “an individual electrolyte pathway” in the last three lines.  There is insufficient antecedent basis for these limitations in the claim.  In addition, claim 1 recites “plural electrolyte pathways”, “a first electrolyte pathway” and “a second electrolyte pathway”.  It is unclear which electrolyte pathway is being further limited by “each electrolyte pathway” and/or “an individual electrolyte pathway”.  
Claim 18 recites each flow channel has a shape “forming plural…electrolyte pathways”, which is indefinite.  It appears the “plural” electrolyte pathways are the claimed “first electrolyte pathway” and “second electrolyte pathway’.  It is improper to use multiple claim terms to refer to the same claimed element.  All instances of “forming plural” “electrolyte pathways” lack proper antecedent basis in the claim.

To the extent the claims are understood in view of the 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejections.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 11-14 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Sinsabaugh et al., US 2014/0255746.
Sinsabaugh teaches a high surface area flow battery electrode.  Figure 4 depicts a bipolar plate 50A (member/rigid core) in which a porous filler material 51 (outer shell) is provided on each side of the plate.  The bipolar plate 50A is provided with a plurality of channels 56 so as to provide a three dimensional structure on either one or both sides of the plate 50A so as to allow either the anolyte or catholyte to flow adjacent thereto [0027].  The electrode functions and the bipolar plate functions are effectively integrated with one another.  The filler material 51 greatly increase the surface area through which the anolyte and catholyte fluids must flow and, as such, the fluids are exposed to a greater number of reaction sites [0028].  Each anode or cathode compartment functions as an electrode that enables the flow of electrons to enable storage of electrical energy generated by a source or delivery of electrons to an electrical load [0022].  The bipolar plates are typically a solid carbon [0008].   The filler material may be a carbon infused felt [0029-0030].  
	Figure 2 of Sinsabaugh teaches a cell 40 having a flow channel 42.  A porous filler material 51 is present in the flow channel 43 and a catholyte flow 48 flows through the porous filler material contained within the flow channel.  The porous filler material 51 extends into the channels and may be selectively patterned in such a way to form flow patterns or paths for the anolyte or catholyte [0027].  
	Thus the claims are anticipated.  The claims are alternatively unpatentable.  Claim limitations that do not further limit the structure of the claimed body (claim 1-17), claimed electrode (claims 18-20) or claimed plate (claims 21-23) are not given patentable weight.  In addition, “made via additive manufacturing techniques” is a product by process limitation that has not been given patentable weight.    
Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive.  Limitations directed toward an electrolyte or an electrolyte flow are not given patentable weight as such limitations do not limit the structure of the electrode body, electrode or plate of the claimed invention.
Examiner agrees the plural pathways within an individual flow channel, as depicted in Figures 5B and 7B of the present specification are not disclosed by Sinsabaugh.  However, serpentine channels are recited by at least claims 1 and 18 and Figure 6B clearly shows these channels do not have plural pathways within an individual flow channel.  Serpentine channels are taught and suggested by Sinsabaugh.  Applicant argues “in direct contrast, each flow channel in Sinsabaugh is a single pathway having nanotube structures extending into it”.  Examiner notes Figure 6B of the present specification shows each flow channel has a single pathway having structures extending into it.  
Applicant argues Sinsabaugh does not disclose a flow channel forming distinct electrolyte pathways within an individual flow channel.  Applicant argues Sinsabaugh does not disclose or otherwise suggest the pathways forcing electrolyte of one pathway to cross into electrolyte of another pathway, resulting in turbulent electrolyte flow.  Examiner disagrees.  See at least Figure 2 of Sinsabaugh.  Furthermore, Sinsabaugh teaches the porous filler material 51 extends into the channels and may be selectively patterned in such a way to form flow patterns or paths for the anolyte or catholyte [0027].  Thus Sinsabaugh teaches and suggests that multiple catholyte or anolyte pathways are formed within a single flow channel.  When the catholyte and/or anolyte 
Furthermore, Sinsabaugh teaches the electrolyte flows around the carbon nanomaterial positioned proximally at least one side of the bipolar plate [0011] [0013].  The electrolyte flowing “around” the carbon nanomaterial is a turbulent flow.  Applicant asserts “the nanotubes disclosed in Sinsabaugh are not large enough to create any type of turbulence in the flow of electrolyte when electrolyte is caused to flow in the channels”.  However, this assertion is not properly supported.  Sinsabaugh teaches the nanotubes or other nanostructures may be grown to extend from any shape surface--planar, curved, spherical, ridged and so on.  The tubes or structures may be strictly parallel with each other, form in a radial arrangement or entangled in a mesh [0026].  
Note Examiner stated limitations directed toward “an electrolyte” are not given patentable weight because the electrolyte does not further limit the structure of the claimed “electrode body”, “electrode” or “plate”.  Claim 21 recites “for separating adjacent battery cells in a battery stack”, “for a catholyte” and “for an anolyte”, which are an intended use limitations that are not given patentable weight.  
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TRACY M DOVE/Primary Examiner, Art Unit 1727